DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  
“the multiplier” in claim 6 should be “a multiplier” or claim 6 should depend from claim 2;
“the data shift register” in claim 9 should be “a data shift register” or claim 9 should depend from claim 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “DC-free encoding,” and the claim also recites “preferably 8b/lOb coding” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0201906 to Samuelsson (cited by Applicant) in view of US 9050001 B2 to Kassem (cited by Applicant) and US 20060009817 A1 to Tulkki and the article entitled “Transmit Digital Signals and Power Over Same Wires” by Maxim Integrated.
	As to claim 1, Samuelsson teaches an invasive instrument comprising: 
an instrument tip including a sensor chip comprising a sensor (para [0033]) adapted to produce a modulated sensor signal having a signal frequency (para [0037]); 
a first supply wire for connecting the sensor chip to ground (GND Fig. 4); 
a second supply wire for connecting the sensor chip to a power supply for providing a supply voltage to the sensor chip (VCC + Signal Fig. 4; para [0046]).
	Samuelsson does not teach a non-volatile memory for storing data relating to said sensor and adapted to generate a memory output signal including at least a portion of said data in response to said sensor signal.  Kassem teaches a non-volatile memory for storing data relating to said sensor and adapted to generate a memory output signal including at least a portion of said data in response to said sensor signal (col 4, ln 11-24).  It would have been obvious to one of ordinary skill in the art before the 
	Although Samuelsson teaches modulation (para [0054]), Samuelsson and Kassem do not teach 
a circuitry arrangement arranged to combine said sensor signal and said memory output signal into a combined signal. Tulkki teaches a circuitry arrangement arranged to combine said sensor signal and said memory output signal (Applicant’s specification states identifier is memory output signal p. 8, ln 5-6; Tulkki para [0021] “provided with an identifier”) into a combined signal (“modulating the carrier signal with a unique signal that identifies the control unit.” Para [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the identifier of Tulkki with the memory of Kassem and the modulation of Samuelsson to provide a single signal with sensor data and identification data “to provide representations of measured physiological variables originating from a number of control units.” Tulkki, Para [0021].
	Although Samuelsson teaches “one of the micro cables is used as power supply of the sensor chip(s) and for signalling purposes” (para [0046]) and Tulkki teaches using the core wire as the transmitting cable to reduce the number of components (para [0047]), Samuelsson, Kassem and Tulkki do not explicitly teach superimpose said combined signal as a modulation over the supply voltage. Maxim Integrated teaches superimpose said combined signal as a modulation over the supply voltage (p. 1, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the supply voltage, as taught by Maxim Integrated, to transmit data and power to limit the number of components in an invasive medical device.

As to claim 3, Samuelsson further teaches wherein the modulated sensor signal has a variable signal frequency, said variation defining the modulation (para [0050]) or wherein the modulated sensor signal has a fixed signal frequency and comprises a digital modulated signal with an embedded clock signal.

As to claim 4, Kassem further teaches wherein the non- volatile memory is a one-time programmable memory (col 4, ln 38-42).



As to claim 12, Samuelsson further teaches the sensor is a pressure sensor (“The sensor element 8 comprises a pressure sensitive device” para [0032]).

As to claim 13, Samuelsson further teaches a system comprising: the invasive instrument of any of claim 12; and a control module including: a power supply module having a ground terminal for connecting to the first supply wire and a supply voltage terminal for connecting to the second supply wire (para [0022], [0041], [0047]); and a readout module adapted to extract the sensor signal and the memory output signal from the modulation over the supply voltage (para [0013], [0047]).

As to claim 14, Samuelsson further teaches A method of operating the system of claim 13, the method comprising: connecting the invasive instrument to the control module such that the ground terminal is connected to the first supply wire and the supply voltage terminal is connected to the second supply wire (para [0022], [0041], [0047]); controlling the invasive instrument by supplying a supply voltage with the power supply module to the second supply wire (para [0022], [0041], [0047]); and extracting the sensor signal and the memory output signal from the modulated supply voltage with the readout module (para [0013], [0047]).
Tulkki further teaches receiving a supply voltage modulated with a combined signal of said modulated sensor signal and said memory output signal over the second supply wire (para [0021]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson, Kassem, Tulkki and Maxim Integrated as applied to claim 1 above, and further in view of US 8040493 B2 to Fulkerson.  Samuelsson, Kassem, Tulkki and Maxim Integrated do not teach the circuitry arrangement comprises a multiplier having an output coupled to the second supply wire and arranged to receive the sensor signal as a first input and the memory output signal as a second input and being arranged to produce the combined signal as a multiplication result of said sensor signal and said memory output signal.  Fulkerson .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson, Kassem, Tulkki and Maxim Integrated as applied to claim 1 above, and further in view of US 20050026587 A1 to Mishko.  Samuelsson, Kassem, Tulkki and Maxim Integrated do not teach a filter between the power supply and the sensor, said filter being arranged to remove the modulation from the supply voltage provided to the sensor.  Mishko teaches a filter between the power supply and the sensor, said filter being arranged to remove the modulation from the supply voltage provided to the sensor (para [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the filter of Mishko with the circuitry of Samuelsson, Kassem, Tulkki and Maxim Integrated to remove unwanted frequencies or noise.

Claims 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson, Kassem, Tulkki and Maxim Integrated as applied to claims 1 and 14 above, and further in view of US 5907864 A to Potts.  
As to claim 6, Samuelsson, Kassem, Tulkki and Maxim Integrated do not teach the non- volatile memory  comprises: a data shift register  coupled to the multiplier and comprising a plurality of register elements for storing the data relating to said sensor ; and an address shift register responsive to the sensor signal and containing a plurality of address pointers to respective register elements of the data shift register.  Potts teaches the non- volatile memory comprises: a data shift register coupled to the multiplier (col 7, ln 17-21) and comprising a plurality of register elements for storing the data relating to said sensor (col 7, ln 4-12); and an address shift register responsive to the sensor signal and containing a plurality of address pointers to respective register elements of the data shift register (col 28, ln 15-28).  It 

As to claim 7, Potts further teaches the data shift register is programmed with the data relating to said sensor in an encoded format (col 32, ln 19-23).

	As to claim 15, Samuelsson, Kassem, Tulkki and Maxim Integrated do not teach programming the non-volatile memory with the data relating to said sensor in an encoded format.  Potts teaches programming the non-volatile memory with the data relating to said sensor in an encoded format (col 32, ln 19-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the data shift register and address shift register of Potts with the memory of Kassem to allow “the application of multiple address signals to memory within a given system cycle” col 2, ln 40-43.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson, Kassem, Tulkki, Maxim Integrated and Potts as applied to claim 7 above, and further in view of US RE31311 E to Miller.  Samuelsson, Kassem, Tulkki, Maxim Integrated and Potts do not teach the encoding format is DC- free encoding, preferably 8b/10 coding.  Miller teaches the encoding format is DC- free encoding, preferably 8b/10b coding (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the DC-free encoding of Miller with the encoding of Potts to ensure there are enough transitions in the serial data stream so the clock can be recovered easily from the embedded data and because it transmits the same number of ones as zeros, it maintains a d-c balance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson, Kassem, Tulkki, Maxim Integrated and Mishko as applied to claim 5 above, and further in view of the article by StackOverflow.  Samuelsson, Kassem, Tulkki, Maxim Integrated and Mishko do not teach wherein the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson, Kassem, Tulkki, Maxim Integrated and Potts as applied to claim 6 above, and further in view of US 5511025 A to Smith.  Samuelsson, Kassem, Tulkki, Maxim Integrated and Potts do not teach a probe pad or wire bond pad coupled to the data shift register or a programming wire coupled to the data shift register.  Smith teaches a probe pad or wire bond pad coupled to the data shift register or a programming wire coupled to the data shift register (col 4, ln 60-63; col 5, ln 16-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bond pad connected to the data register of Smith to read/write data as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/David J. McCrosky/Primary Examiner, Art Unit 3791